[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
This is an appeal from an assessment of damages by the Town of Manchester filed in the Superior Court on March 17, 1989, and in the Manchester Land Records on March 23, 1989, made in connection with a condemnation of plaintiff's premises. This appeal, dated October 10, 1990, was filed in this court on October 12, 1990. On May 31, 1989, defendant moved to dismiss on the ground that plaintiff failed to apply to the court for review of compensation within the six-month period specified in Sec. 8-132, C.G.S.
Section 8-132 C.G.S. provides
       Any person claiming to be aggrieved by the statement of compensation filed by the redevelopment agency may, at any time within six months after the same has been filed, apply to the superior court for the judicial district in which such property is situated.
In Karp v. Urban Redevelopment Commission, 162 Conn. 525, (1972), this statute was exhaustively analyzed by our Supreme Court. The court concluded that since the right to just compensation existed at common law and that this statute "does not create a right to just compensation that would not otherwise be available," failure to file an appeal under this statute within the six-month period did not deprive the court of jurisdiction, but was a defense that should be specially pleaded. See Traveler's Indemnity Co. v. Rubin, 209 Conn. 437. 446-7 (1988). Since the motion to dismiss is based on lack of subject matter jurisdiction, it cannot be sustained. CT Page 7125
Motion to dismiss denied.
WAGNER, J.